DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 04/02/2021, with respect to 35 USC § 103 rejection have been fully considered and are persuasive.  The 35 USC § 103 rejection of the claims has been withdrawn. 

Reasons for Allowance
3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1 and 12, the prior art of record, specifically Yokoyama (US 2015/0227328) teaches an image forming apparatus (Image forming apparatus 10, Figures 1, 6), comprising: a display (Operation unit 12, Figure 1); a sensor configured to sense a body of a user within a predetermined range of the image forming apparatus and to output a signal having a voltage value corresponding to a distance the sensed body of the user is from the image forming apparatus (Determination unit 602 determines that the human body has approached within a predetermined distance from the image forming apparatus 10; paragraphs 78-80, Figure 6).


Regarding claims 2-11, 13-20, the instant claims are dependent on allowable claims and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kasamatsu et al. (US 2018/0026524) discloses power supply device, wherein the output circuit outputs the stop signal after a predetermined time elapses after reception of an instruction to start voltage supply.
	Motoyama (US 2015/0331352) discloses image forming apparatus, wherein a timing when the bias current control unit changes the first correction coefficient to the second correction coefficient is before an image formation operation based on the image data.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675